Exhibit 10.1
EXECUTION COPY
TERMINATION AGREEMENT
THIS TERMINATION AGREEMENT (this “Agreement”) is dated as of October 28, 2011
and made by and between

(1)   THE SHAREHOLDERS OF THE SWITCH ENGINEERING OY as listed in Appendix A to
the SPA (as defined below) (the “Sellers”);

(2)   AMERICAN SUPERCONDUCTOR CORPORATION, a corporation incorporated and
existing under the laws of Delaware, United States, having its principal place
of business at 64 Jackson Road Devens, MA 01434, United States (“AMSC”); and

(3)   THE SWITCH ENGINEERING CORPORATION, a limited liability company
incorporated and existing under the laws of Finland, having its principal place
of business at Yrittäjänkatu 15, 65380 Vaasa, Finland (the “Company”).

The above parties are hereinafter jointly referred to as the “Parties” and
individually as a “Party”.
WHEREAS

(A)   The Sellers and AMSC have entered into a share purchase agreement dated 12
March 2011 and amended on 29 June 2011 (the “SPA”) regarding the Company and a
stockholders agreement dated 12 March 2011 and amended on 29 June 2011 (the
“Stockholders Agreement”); and   (B)   It is the intention of the Sellers and
AMSC to agree on the termination of the SPA and the Stockholders Agreement as of
the date hereof.

NOW, THEREFORE, IT IS AGREED:

1.   TERMINATION OF THE AGREEMENTS   1.1   The Sellers and AMSC hereby agree
that the SPA and the Stockholders Agreement shall terminate with immediate
effect as of the date hereof, except for Section 10 (Confidentiality) of the SPA
which shall continue in full force and effect, and that the Sellers and AMSC
shall have no further rights or obligations, other than as provided for in this
Agreement, towards each other under or in relation to the SPA or the
Stockholders Agreement.   1.2   In consideration of the termination herein, each
of the Parties confirms that such Party has not and shall not have any claims,
charges, complaints, liens, demands, causes of action, damages and liabilities,
known or unknown, suspected or unsuspected, against any of the other Parties in
relation to the SPA or the Stockholders Agreement.   1.3   In addition to the
abovementioned, each Party represents and warrants that neither it nor anyone
acting on its behalf has assigned or transferred, or attempted to assign or
transfer, to any person or entity, any of the claims, charges, complaints,
liens, demands, causes of action, damages or liabilities it is releasing in this
Agreement.

-1-



--------------------------------------------------------------------------------



 



2.   CONFIDENTIALITY   2.1   The Parties agree that all confidential information
(including trade secrets, technical, commercial, financial and legal information
of the Group Companies (as defined in the SPA and its amendment) and AMSC and
its affiliated companies) or other information of a proprietary nature contained
in the SPA or relating to the Group Companies or AMSC and its affiliated
companies, including Confidential Information (as defined in the SPA), Disclosed
Material (as defined in the SPA), the existence and the terms and conditions of
the SPA, or obtained by a Party from the other Parties in connection with the
due diligence review and negotiations relating to the transactions contemplated
in the SPA shall be strictly confidential and not be disclosed to any third
party or used to cause damage to another Party. The obligation to keep
information confidential does not apply, if (i) a Party is required to provide
information by law, regulation or governmental decision, or (ii) a Party is
required to provide information by any applicable stock exchange regulations, or
(iii) such disclosure has been consented to by the other Party in writing, or
(iv) the information is commonly known in the public domain and this is not a
result of a breach by the Party. The secrecy obligation set forth in this
Section 2 shall remain in effect for five (5) years from the date of this
Agreement.   2.2   AMSC undertakes immediately after the signing of this
Agreement promptly to destroy or delete all of the documents and all copies
thereof containing confidential information, including Confidential Information
(as defined in the SPA) and Disclosed Material (as defined in the SPA),
regarding the Company, its affiliated companies and the Group Companies (as
defined in the SPA) (including all copies thereof and any notes, analyses,
compilations, summaries, studies, interpretations or other documents prepared by
AMSC or its directors, employees or advisors which contain any confidential
information) that was delivered to AMSC by the Sellers, the Company or its
advisors or the Group Companies (as defined in the SPA) or that was prepared by
AMSC, and confirm such destruction to the Company in writing.   2.3   The
Sellers and the Company undertake immediately after the signing of this
Agreement promptly to destroy or delete all of the documents and electronic
copies thereof containing confidential information regarding AMSC and its
affiliated companies (including all copies thereof and any notes, analyses,
compilations, summaries, studies, interpretations or other documents prepared by
the Sellers, the Company or its directors, employees or advisors which contain
any confidential information) that was delivered to the Sellers or to the
Company by AMSC or its advisors or that was prepared by the Sellers or the
Company and confirm such destruction to AMSC in writing.   2.4   Notwithstanding
Sections 2.2 and 2.3 above, the Parties may retain such information as may be
required under any applicable law or regulation, and they shall not be required
to erase any automatically stored back-up files in electronic data systems.  
2.5   Sections 2.2 and 2.3 above shall not apply to any current co-operation
between the Company and AMSC outside the transactions contemplated in the SPA
and subject to any existing confidentiality agreements between such parties.  
3.   ADVANCE PAYMENT       The Parties hereby acknowledge that the Advance
Payment (as defined in the SPA) of EUR 14,250,000 paid by AMSC to the Sellers
constitutes a termination fee to the

-2-



--------------------------------------------------------------------------------



 



    Sellers, and AMSC and its affiliated companies or their assignees or their
successors shall have no right whatsoever to claim the Sellers to return the
Advance Payment or any part of it.   4.   MISCELLANEOUS   4.1   This Agreement
constitutes the entire agreement and understanding between the Parties and
supersedes all other agreements, whether oral or in writing between the Parties.
  4.2   All press releases and other public relations activities of the Parties
with regard to this Agreement shall be mutually approved by Sellers and
Purchaser in advance.   4.3   This Agreement shall be governed by and construed
in accordance with the substantive laws of Finland. Any dispute arising out of
or relating to this Agreement or transaction agreed herein shall be finally
settled by arbitration in accordance with the Arbitration Rules of the Stockholm
Chamber of Commerce. The Arbitration Tribunal shall consist of three (3)
arbitrators, one (1) to be appointed by AMSC, one (1) by the Sellers and one
(1) arbitrator, serving as the chairman, by the two arbitrators so appointed.
Failing the appointment of an arbitrator or the chairman, the arbitrator or the
chairman, as the case may be, shall be appointed by the Arbitration Board of the
Stockholm Chamber of Commerce. The arbitration shall be held in Stockholm,
Sweden and the arbitral proceedings shall be conducted in the English language,
but evidence may be submitted also in Finnish and/or Swedish and witnesses heard
in any of the said languages.   4.4   Each Party to this Agreement acknowledges
and represents that it (i) has fully and carefully read and acquainted itself
with this Agreement prior to signing it, (ii) has been or has had the
opportunity to be, advised by independent legal counsel of its own choice at its
own costs as to the legal effect and meaning of each of the terms and conditions
of this Agreement, and (iii) is entering into this Agreement freely and
voluntarily and not in reliance on any promises or representation other than as
set forth in this Agreement.

[Signature page to follow]

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first written above in two (2) identical
counterparties, one (1) for each Party.

            AMERICAN SUPERCONDUCTOR CORPORATION
      By:   /s/ David A. Henry         Name:   David Henry        Title:  
Senior Vice President, Chief Financial Officer and Treasurer        THE
SHAREHOLDERS OF THE SWITCH ENGINEERING OY as listed in Appendix A to the SPA,
acting through the Sellers’ Representative
      By:   /s/ Veijo Karppinen         Name:   Veijo Karppinen        Title:  
Sellers’ Representative            By:   /s/ Dag Sandås         Name:   Dag
Sandås        Title:   Sellers’ Representative        THE SWITCH ENGINEERING
CORPORATION
      By:   /s/ Dag Sandås         Name:   Dag Sandås        Title:   CFO and
Deputy to CEO     

-4-